Citation Nr: 1710629	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent prior to June 8, 2009, and in excess of 50 percent thereafter for obstructive sleep apnea with bronchial asthma.

2.  Entitlement to an initial rating in excess of 10 percent for allergic rhinitis with deviated septum status post septoplasty with turbinectomy.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to June 1992 and from March 1998 to December 2008, with additional Reserve service between his periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  Specifically, in April 2009, the RO granted service connection for allergic rhinitis with deviated nasal septum status post
septoplasty with turbinectomy with a noncompensable rating and bronchial asthma with a 30 percent rating, effective January 1, 2009.  In July 2010, the RO granted service connection for obstructive sleep apnea, rated with bronchial asthma at 30 percent disabling from January 1, 2009, and at 50 percent disabling from June 8, 2009.  The Veteran timely appealed with respect to the propriety of the assigned disability ratings.  Jurisdiction over the Veteran's file has since been transferred to the RO in Montgomery, Alabama.

In a February 2010 rating decision, an initial 10 percent rating for allergic rhinitis with deviated septum status post septoplasty with turbinectomy was granted, effective January 1, 2009.  However, as claimants are generally presumed to be seeking the maximum benefit allowed by law and regulation, the issue of entitlement to a higher rating for such disability remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Montgomery, Alabama.  A transcript of the hearing has been associated with the record.  

The claims were remanded to the AOJ in February 2013 and June 2014 for additional development, and now return to the Board for adjudication.  As will be discussed herein, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the Veteran has also perfected an appeal as to the issues of entitlement to a rating in excess of 50 percent for bilateral pes planus, entitlement to an effective date prior to May 19, 2015, for the assignment of the 50 percent rating for bilateral pes planus, entitlement to an initial compensable rating for bilateral foot hyperkeratotic lesions and plantar wars, and entitlement to a rating in excess of 10 percent for status post arthroplasty of the left third toe with history of fracture of the left great toe.  However, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, those issues will be the subject of a separate Board decision issued at a later date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT


1.  For the appeal period prior to June 8, 2009, the Veteran's service-connected obstructive sleep apnea with bronchial asthma was manifested by persistent day-time hypersomnolence and daily medication for asthma, but did not result in the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine, chronic respiratory failure with carbon dioxide retention or cor pulmonale, required tracheotomy, FEV-1 (Forced Expiratory Volume in one second) or FEV-1/FVC (Forced Vital Capacity) less than 55 percent, at least monthly visits to a physician for required care of exacerbations, intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids, or more than one asthma attack per week with episodes of respiratory failure.

2. Since June 8, 2009, the Veteran's service-connected obstructive sleep apnea with bronchial asthma was manifested by use of a CPAP machine, daily medication for asthma, and pre-bronchodilator FEV-1 of 73 percent predicted and FEV-1/FVC of 79 percent and post-bronchodilator FEV-1 of 75 percent predicted and FEV-1/FVC of 76 percent predicted, but did not result in chronic respiratory failure with carbon dioxide retention or cor pulmonale, required tracheotomy, FEV-1 or FEV-1/FVC less than 55 percent, at least monthly visits to a physician for required care of exacerbations, intermittent (at least three times per year) courses of systemic (oral or parenteral) corticosteroids, or more than one asthma attack per week with episodes of respiratory failure.

3. For the entire appeal period, the Veteran's allergic rhinitis with deviated septum status post septoplasty with turbinectomy is manifested by greater than 50 percent obstruction of the nasal passage on both sides and complete obstruction on the right side, without polyps.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to June 8, 2009, and in excess of 50 percent thereafter for obstructive sleep apnea with bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.96, 4.97, Diagnostic Code (DC) 6602-6847 (2016).
	
2.  The criteria for a rating in excess of 10 percent for allergic rhinitis with deviated septum status post septoplasty with turbinectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, DC 6522-6502 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With regard to the Veteran's underlying claims for service connection for allergic rhinitis and bronchial asthma, VA's duty to notify was satisfied through the Benefits Delivery at Discharge (BDD) program, which provided complete VCAA notice as part of the Veteran's January 2009 application, and prior to the issuance of the rating decision on appeal.  Additionally, with regard to his underlying claim for service connection for sleep apnea, VA's duty to notify was satisfied by a July 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Furthermore, the Veteran has appealed with respect to the propriety of the initially assigned ratings for his allergic rhinitis and obstructive sleep apnea with bronchial asthma from the original grant of service connection. VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated." Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Here, the Veteran's claim for service connection for allergic rhinitis and obstructive sleep apnea with bronchial asthma was granted and an initial ratings were assigned in the April 2009 and July 2010 rating decisions on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records, to include records from Huntsville Hospital Sleep Center, Fox Army Hospital, and Lincoln Medical Center, have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in order to evaluate the nature and severity of his obstructive sleep apnea in December 2013, April 2015, and August 2015, and his rhinitis in July 2008, June 2010, December 2013, and April 2015.  Additionally, the Veteran has been afforded an asthma examination in July 2008, June 2010 and December 2013.  The Board finds that the examinations are sufficient for deciding the claims in that the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the April 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected obstructive sleep apnea with bronchial asthma and allergic rhinitis with deviated septum was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified records and providing additional VA examinations so as to assess the nature and severity of his service-connected disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's February 2013 and June 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  In the Board's February 2013 remand, the AOJ was directed to give the Veteran an opportunity to identify, and provide authorization to obtain, medical records from any healthcare provider he sees through Tricare who has treated him for rhinitis and/or obstructive sleep apnea with asthma since service, to afford the Veteran VA examinations to determine the nature and severity of his rhinitis and sleep apnea, and, thereafter, to readjudicate the claims.

Pursuant to the remand directives, in March 2013, the AOJ sent a letter to the Veteran inquiring about medical providers who treated him for rhinitis and sleep apnea.  The Veteran has since made additional submissions to the record, and medical records from Fox Army Hospital and Lincoln Medical Center are now of record.  The Veteran was also afforded VA examinations to assess the nature and severity of his rhinitis, asthma, and sleep apnea in December 2013.  The claims were then readjudicated in a January 2014 supplemental statement of the case.

In the June 2014 remand, the Board directed the AOJ to contact the Veteran to obtain updated treatment records and to afford the Veteran a new VA examination to determine the nature and severity of his sleep apnea with asthma and rhinitis, and, thereafter to adjudicate the claims on appeal.  The AOJ contacted the Veteran in January 2015, inquiring about additional treatment records, including treatment through Tricare doctors, but the Veteran did not respond.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (if a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.).  In April 2015, the AOJ afforded the Veteran with VA examinations of his rhinitis and sleep apnea, and in August 2015, the AOJ afforded the Veteran with another examination of his sleep apnea.  The claims were then readjudicated in a May 2016 supplemental statement of the case.

Therefore, given the development undertaken on remand, the Board finds that the AOJ has complied with the Board's February 2013 and June 2014 remand directives.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

Obstructive Sleep Apnea with Bronchial Asthma

The Veteran claims that the 50 percent rating for sleep apnea with bronchial asthma does not reflect the severity of his symptoms.  Such disability is rated pursuant to DC 6602-6847.  In this regard, pursuant to 38 C.F.R. § 4.96(a), ratings under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the DC which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  See also 38 C.F.R. § 4.14; Esteban, supra.

Under DC 6602, a 100 percent rating is assigned for asthma manifested by Forced Expiratory Volume (FEV-1) less than 40-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity  (FEV-1/FVC) less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent rating is assigned for asthma manifested by FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 30 percent rating is assigned for asthma manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

Under DC 6847, a 100 percent rating is assigned for sleep apnea syndromes that result in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  A 50 percent rating is warranted where sleep apnea syndromes require the use of breathing assistance device such as continuous airway pressure (CPAP) machine.  A 30 percent rating is assigned for sleep apnea syndromes that result in persistent day-time hypersomnolence.  A noncompensable rating is warranted where sleep apnea syndromes are asymptomatic but there is documented sleep disorder breathing.

In July 2008, a few months before the Veteran was discharged from service, he was afforded a VA examination.  The examiner noted that the Veteran started having breathing problems in 1980, which got worse when he moved to North Carolina.  The examiner noted that the Veteran had a history of shortness of breath on physical activity and chest tightness.  Because of uncontrolled symptoms, the Veteran uses Advair twice per day and Albuterol once per week.  The Veteran also has seasonal allergies, which can aggravate his asthma.  Upon pulmonary function testing, the Veteran's FVC was 92 percent; his FEV-1 was 95 percent; and FEV-1/FVC was 86 percent, all of which were noted to be normal with no significant bronchodilator response noted.  A contemporaneous note in a medical examination record notes that the Veteran uses Montelukast and recommended a sleep study.

In June 2009, the Veteran underwent a sleep study.  He reported that it took him up to an hour to fall asleep, and that he awakens in the middle of the night and sometimes remains awake until morning.  He awakes not feeling rested and remains tired during the day.  As a result, he sometimes naps after work.  His spouse reported that the Veteran stops breathing and "jumps" during the night.  He notes that he is a light sleeper and wears earplugs while sleeping.  His Epworth Sleepiness Score was 20, which is indicative of severe excessive daytime sleepiness.

During the test itself, sleep efficiency was reported to be 83.5 percent. He was awake for 40 minutes after the onset of sleep, and had 53 arousals, resulting in an arousal index of 9.7 per hour of sleep.  There were three obstructive apneas, zero mixed apneas, and one central apnea.   The conclusion was that the test was indicative of sleep apnea, excessive daytime sleepiness, snoring, apnea, fragmented sleep, and nocturnal myoclonus.  The diagnosis was moderate obstructive sleep apnea.  At this time, he began using a CPAP machine.

It appears that the Veteran underwent a second sleep study in July 2009, during which he had a sleep efficiency of 86.7 percent and 86 arousals, resulting in an arousal index of 15.8 per hour of sleep.

Included in the records of the sleep study is a letter from Dr. R.A.S.  Sleep apnea, he noted, is diagnosed by a Respiratory Disturbance Index of 5 per hour or more with symptoms of daytime sleepiness.  He described obstructive sleep apnea as characterized by episodes of complete or partial pharyngeal obstruction during sleep, often associated with daytime sleepiness. 

At the April 2012 hearing, the Veteran testified as to the nature and severity of his sleep apnea.  He indicated that his spouse reported that he snored loudly at night and sleeps restlessly.  He reported that, when he was working, he took walks at work to keep himself awake.  At the time of the hearing, the Veteran was unemployed, and napped during the day, but not for long.  His reported reason for leaving work was that he returned to the country and was looking for work.

In December 2013, the Veteran was again afforded an examination of his obstructive sleep apnea with bronchial asthma.  The examiner noted that the Veteran was not on continuous medication to control his sleep disorder but used a CPAP machine.  No other pertinent findings, signs, or symptoms were attributable to sleep apnea.  The examiner then concluded that the Veteran's sleep apnea did not impact his ability to work.

Turning to his asthma symptoms, the examiner noted that the Veteran used inhaled anti-inflammatory medication, but did not use oral bronchodilators, antibiotics, or oxygen therapy and had no episodes of respiratory failure in the past twelve months or physician visits for required care of exacerbations.  Pre-bronchodilator, FEV-1 was 73 percent predicted and FEV-1/FVC was 79 percent.  Post-bronchodilator, FEV-1 was 75 percent predicted and FEV-1/FVC was 76 percent predicted.  The examiner then concluded that the Veteran's asthma did not impact his ability to work and noted that the Veteran had recently returned from deployment to Afghanistan as a civilian.

In April 2015, the Veteran was again afforded a VA examination to assess the nature and severity of his sleep apnea.  The Veteran used a CPAP machine and breathing assistance device to treat his sleep apnea.  No other findings, signs, or symptoms attributable to sleep apnea were noted.  The examiner noted no functional effects from the Veteran's sleep apnea that would impact his ability to work.

Upon review of the Veteran's claims file, the nature and severity of the Veteran's sleep apnea was again assessed in August 2015.  The Veteran, at that time, reported snoring, daytime hypersomnolence, use of a CPAP machine, and use of a breathing assistance device.  He also reported getting 7 to 8 hours of sleep per night and still waking up tired.  In the middle of the night at least three nights per week, the Veteran wakes for 15-20 minutes before falling back to sleep.  The examiner also reported that the Veteran's sleep apnea does not affect his ability to work.

Prior to June 8, 2009, a 30 percent rating was assigned for sleep apnea with bronchial asthma was assigned.  Upon a review of the evidence, the Board finds that a higher initial rating for such portion of the appeal period is not warranted.  With regard to the sleep apnea diagnostic criteria, DC 6847, the Veteran did experience day-time hypersomnolence prior to June 8, 2009, which is indicative of a 30 percent rating.  However, until the sleep study in June 2009, the Veteran's sleep apnea had not required the use of a CPAP machine and was not characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy. 

Similarly, consideration of the diagnostic criteria for asthma, DC 6602, demonstrates that a higher rating is not warranted.  In this regard, while the Veteran's pulmonary function testing did not reveal findings consistent with a 10 percent rating under DC 6602, he was noted to use medication daily and, as such, a 30 percent rating was assigned under DC 6602.  Higher ratings would require FEV-1 or FEV-1/FVC predicted value to be of 55 percent or less, at least monthly visits to a physician for required car of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  At the July 2008 examination, it was noted that the Veteran uses Advair twice per day and Albuterol once per week, but did not use corticosteroids.  FEV-1/FVC was 86 percent, with no significant bronchodilator response noted.  A contemporaneous note in a medical examination record notes that the Veteran uses Montelukast.  The Veteran reported that his asthma had gotten worse since moving to North Carolina and during allergy season, but there is no indication in the record that during such periods FEV-1 or FEV-1/FVC was lower than 55 percent predicted, that corticosteroids were required for treatment, or that the Veteran experienced respiratory failure as a result.

Therefore, while both conditions were present and warranted a 30 percent rating under their respective DCs, 38 C.F.R. § 4.96(a) prohibits the assignment of separate ratings.  Rather, the conditions will be rated under the predominant disability, which, during such portion of the appeal period, may be considered either asthma or sleep apnea as they are equally severe, and elevation to the next higher evaluation will only be warranted when the severity of the overall disability warrants such evaluation.  In the instant case, the Board finds that such requirement is not met.  Specifically, the Veteran's sleep apnea was manifested by day-time hypersomnolence and his asthma required daily medication, but he experienced no pulmonary function impairment.  Consequently, the Board finds that the overall severity of the Veteran's disabilities do not warrant elevation to the next higher rating under either DC 6847 or 6602.

As of June 8, 2009, the Veteran's sleep apnea with bronchial asthma was assigned a 50 percent rating due to his use of a CPAP machine.  However, the Veteran is not entitled to a higher rating, as his sleep apnea has not been characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or required tracheostomy.  Nor,  in accordance with the criteria of DC 6602, has his asthma been characterized by FEV-1 or FEV-1/FVC was lower than 55 percent predicted, as results from the December 2013 examination show pre-bronchodilator FEV-1 of 73 percent predicted and FEV-1/FVC of 79 percent and post-bronchodilator FEV-1 of 75 percent predicted and FEV-1/FVC of 76 percent predicted.  The examinations also show that the Veteran does not require the use of systemic corticosteroids to control his asthma, require monthly visits to a physician to treat exacerbations, or have episodes of respiratory failure.  There is no indication in the record that the Veteran's asthma related symptoms have gotten worse since the December 2013 examination.

Therefore, in consideration of 38 C.F.R. § 4.96(a), as discussed previously, the Board finds, for this portion of the appeal period, that the Veteran's sleep apnea is the predominant disability as it is more severe; however, elevation to the next higher evaluation will only be warranted when the severity of the overall disability warrants such evaluation.  In the instant case, the Board finds that such requirement is not met.  Specifically, the Veteran's sleep apnea was manifested by the use of a CPAP machine, which resulted in the current 50 percent rating; however, his asthma required daily medication, but he experienced pulmonary function impairment consistent with only a 10 percent rating, which suggests that such impairment is not severe.  Consequently, the Board finds that the overall severity of the Veteran's disabilities do not warrant elevation to the next higher rating under either DC 6847 or 6602.

Further, while the Veteran has been prescribed medicine to treat asthma symptoms, the Board notes that the rating criteria for asthma specifically contemplates the use of medication to ameliorate symptoms, and has assigned a rating in accordance with the use of medications as contemplated by the diagnostic code.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication . . . the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication"); see also McCarroll v. McDonald, 28 Vet. App. 26 (2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).  

Allergic Rhinitis with Deviated Septum

The Veteran is service-connected for allergic rhinitis with deviated septum status post septoplasty with turbinectomy, which has been evaluated as 10 percent disabling, pursuant to DC 6522-6502.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself: if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by hyphen.  38 C.F.R. § 4.27.  As noted in the April 2009 rating decision, the Veteran's service treatment records revealed a diagnosis of deviated nasal septum in June 1986 and subsequent records detailed treatment for seasonal allergic rhinitis.    

Under 38 C.F.R. § 4.97, DC 6522, allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.

Under 38 C.F.R. § 4.97, DC 6502, a 10 percent rating is contemplated for a traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

A July 2008 VA examination revealed complaints of recurrent nasal stuffiness, which switched from side to side, with recurrent sinus infections.  It was noted that he underwent a septoplasty and bilateral inferior turbinectomy, resection of the inferior turbinate in 1986.  After the surgery, he noticed some improvement, but continued to have stuffiness of the nose and recurrent ear infections.  He was diagnosed with allergic rhinitis and was treated with antihistamine and steroid nasal spray.  Upon physical examination, the nasal septum was midline.  Hypertrophied, edematous turbinate was noted.  The right side nasal airway was more swollen than the left side; however, obstruction of the left nasal air passage was 90 percent due to hypertrophy of the second turbinate and possible nasal polyp.  The oral cavity and oropharyngeal examination was within normal limits.  Deviated nasal septum with hypertrophy of turbinate, status post septoplasty with bilateral inferior turbinectomy with some improvement in symptoms, and allergic rhinitis causing persistent recurrent nasal obstruction and recurrent sinus infection were diagnosed.  

In June 2010, the Veteran underwent another VA examination where his rhinitis was assessed.  The examiner noted that he underwent a septoplasty in 1986, which relieved the Veteran's symptoms for a short time, but noted that the nasal obstruction had returned.  The Veteran reported daily nasal drainage and congestion for which he takes Flonase and Singulair.  He also reported constant difficulty breathing.  There was 20 percent nasal obstruction on the right, no nasal obstruction on the left side, and no polyps were present.  A deviated septum was also noted, but no other findings pertinent to allergic rhinitis were observed.  It was also noted that the Veteran was employed full-time as an analyst, but his allergic rhinitis resulted in decreased concentration.

At the December 2013 VA examination, the examiner found no polyps.  Further, there was not a 50 percent obstruction on both sides or complete obstruction on one side.  There were no scars (surgical or otherwise) related to rhinitis found.  No other findings, scars, complications, conditions, signs, or symptoms were reported.  No function impacts on the Veteran's ability to work due to rhinitis were noted, and it was noted that the Veteran had just returned from working in Afghanistan.

A private treatment record from Fox Army Health Center dated February 2014 notes that the Veteran intermittently will have small amounts of blood on tissues when he wipes his nose, but does not experience nose bleeds. Another record, from Lincoln Medical Center, notes minimal areas of mucosal thickening and probable retention cyst in the floor of the left maxillary sinus, uncomplicated concha bullosa of the right middle turbinate, nasal septal deviation, and mild calcific plaque in both carotid bulbs.  

In April 2014, the Veteran had a septoplasty, bilateral partial inferior turbinectomy, and right concha bullectomy.  The surgeon described the Veteran's condition as involving septal deviation and septal thickening causing airway obstruction along with enlarged and hypertrophied inferior turbinates.  He also noted that prior to the surgery, the middle turbinate on the right side was severely expanded and was blocking the middle matrix area adding to the nasal blockage.  However, no polyps were noted. 

In July 2014, the Veteran submitted a statement stating that his physician told him that any such blood when he wipes his nose is most likely from having a dry nose.  The Veteran related his 2014 retention cyst to his 1986 possible nasal polyp, and reported that his cysts keep coming back.  He also indicated that his nasal congestion causes breathing problems and affects his speech.

The Veteran was again afforded a VA examination to assess the nature and severity of his rhinitis in April 2015.  It was noted that in April 2014 he had a second sinus surgery with septoplasty, partial inferior tubinectomy, and right concha bullectomy.  However, his near constant nasal congestion and stuffiness had returned.  To treat these symptoms, he used Singular and Nasonex nasal sprays.  A computerized tomography (CT) scan dated March 2014 showed a probable retention cyst.  However, the examiner stated that such cyst was completely different than a nasal polyp and that, on examination, the Veteran had no nasal polyps.  The examiner, however, noted 50 percent blockage on each side, but no other findings, complications, conditions, signs, symptoms.  No functional effects on the Veteran's ability to work were reported.

Based on the foregoing, the Veteran is entitled to a 10 percent rating for allergic rhinitis with deviated nasal septum.  There is documentation, throughout the appeal period, that the Veteran has had blockage of the nasal passages in varying degrees.  However, he has not had nasal polyps at any point during the appeal period.  In this regard, the Board acknowledges that a private treatment record noted that the Veteran, at least prior to his April 2014 surgery, had a probable retention cyst in the floor of the left maxillary sinus.  However, the April 2015 examiner noted that the etiology of a retention cyst is distinct from nasal polyps because cysts have a high rate of spontaneous regression and is "completely different than nasal polyps."  Further, the April 2015 examiner did not find polyps at the time of the examination.  The Board accepts the examiner's opinion as to the nature of the retention cyst as the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, any blockage resulting from the cyst in the nasal passage has been contemplated by the DCs under which the Veteran is currently rated and any breathing problems associated with nasal congestion are contemplated by the blockage for which the Veteran is rated.  Therefore, a higher rating for the Veteran's allergic rhinitis with deviated nasal septum is not warranted.

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, supra.  The Board finds that the codes for allergic rhinitis with deviated septum discussed above adequately address the Veteran's symptomatology.  Further, a single 10 percent rating, rather than separate ratings under each diagnostic code, is required as both codes contemplate nasal blockage.  See 38 C.F.R. § 4.14.  Furthermore, while the record demonstrates that the Veteran experiences sinusitis in connection with his rhinitis, he has been separately service-connected for such disability. 

Other Considerations 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with his sleep apnea with bronchial asthma and allergic rhinitis with deviated septum.  In this regard, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disability at issue.   

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each period on appeal. Therefore, assigning additional staged ratings for such disabilities is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of sleep apnea with bronchial asthma and allergic rhinitis with deviated septum with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are currently evaluated.  In this regard, the Veteran's 30 percent rating prior to June 8, 2009, and 50 percent rating thereafter for sleep apnea with bronchial asthma contemplate all symptomatology associated with such disabilities, to include his use of a CPAP machine, breathing impairment, and use of medication to control his asthma.  Furthermore, the Board finds that the Veteran's functional impairment resulting from such disability, to include day-time hypersomnolence, is contemplated by the current ratings assigned for sleep apnea and, to the extent the Veteran has difficulty sleeping, this symptom is part of the nature of the disease itself, and is contemplated by the inclusion in the rating criteria.  

Similarly, the Veteran's 10 percent rating for allergic rhinitis with deviated septum contemplate his nasal blockage.  As noted above, the presence of a cyst, which a medical examiner noted is distinct from a polyp, is contemplated by the rating criteria to the extent such cyst creates additional nasal blockage.  Further, to the extent that such cyst, intermittent bloody tissues without nose bleeds, or problems speaking associated with nasal blockage is not contemplated by the ratings assigned are not contemplated by the rating criteria, there is no evidence in the record that such symptoms result in frequent hospitalizations or marked interference with employment, especially given that, around the time that the Veteran experienced these symptoms, he had just returned from Afghanistan where he was deployed as a deployed as a civilian.  Further, there are not reports or records of excessive use of leave in his job or frequent hospitalizations.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with sleep apnea with bronchial asthma and allergic rhinitis with deviated septum.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Further, to the extent any symptomatology is not contemplated by the rating criteria, there is no evidence of record suggesting that the Veteran's symptoms have resulted in frequent hospitalizations or marked interference with employment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record reflects that, while he experiences function limitations associated with his service-connected disabilities at issue, he has been gainfully employed throughout the appeal period.  In this regard, at the December 2013 examination, the Veteran had just returned from deployment from Afghanistan.  At a September 2015 VA examination for an unrelated claim, it was noted that, since 2013, the Veteran worked with a security company until October 2014.  Thereafter, in addition to part-time security work, he worked full-time work as a contractor and described the job as "going great."  As the evidence of record indicates that the Veteran is gainfully employed, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record, and need not be addressed further herein.

In sum, the Board finds that the Veteran is not entitled to higher initial ratings for the disabilities at issue.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent prior to June 8, 2009, and in excess of 50 percent thereafter for obstructive sleep apnea with bronchial asthma is denied.

An initial rating in excess of 10 percent for allergic rhinitis with deviated septum status post septoplasty with turbinectomy is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


